Citation Nr: 1139670	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-22 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of colon cancer to include as due to exposure to asbestos.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel

INTRODUCTION

The Veteran served on active duty from September 1983 to May 1985.   

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection for colon cancer.  The Veteran disagreed and perfected an appeal.  The Veteran presented testimony and documents in support of his claim at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand

The medical and other evidence in the record shows that the Veteran has undergone surgical procedures for removal of his colon to control colon cancer.  He essentially contends that residuals of his colon cancer were caused or aggravated by his exposure to asbestos during his active duty service.  He is not contending that his colon cancer was incurred during service or manifested within a year of his discharge from active duty, but rather developed about 17 years after his discharge because, in-part, of his exposure to asbestos during service.

38 C.F.R. § 3.159(c) (2011) requires VA to assist the Veteran by obtaining records held by federal agencies which may help to substantiate the Veteran's claim.  In this case, the Veteran testified that he was exposed to asbestos during service when he was assigned to food service duties at a mess hall in Bad Kissengen, Germany.  The Veteran testified that after he served in the mess hall, it was closed and repaired for asbestos content.  See April 2011 hearing transcript at page 4.  The Veteran's DD 214 record shows that the Veteran served in food service for a period of about 17 months during his active duty and that he was assigned to a German post.  The record does not indicate that the RO has assisted the Veteran in obtaining any records held by the U.S. Army concerning asbestos use in the mess hall where the Veteran has contended that he worked.  The record also does not include the Veteran's service personnel folder which may include evidence that may substantiate the Veteran's claim.  

The record also includes evidence that the Veteran submitted in the form of a November 2005 article reprinted from the internet that indicates medical research may show a causal connection between asbestos exposure and increased incidence of colon cancer in certain cases.  The article generally addresses the issue and does not address the Veteran's particular case, but appears to provide scientific evidence that there may be a connection between exposure to asbestos and the development of colon cancer.  The Board observes that no medical opinion is included in the record regarding a nexus between the Veteran's exposure to asbestos during service and his current residuals of colon cancer.

In addition, the RO attempted to obtain records pertaining to the Veteran's grant of disability benefits from the Social Security Administration (SSA).  However, SSA replied in December 2008 that it could not locate the records.  The Veteran was notified of SSA's inability to locate the records by way of a January 2009 letter.  During the Board hearing, the Veteran reported that he would submit copies of records considered by SSA, and he did submit some records in June 2011.  Since several years have passed since VA attempted to obtain the SSA records, and the records may now have been located, another request for the records should be made on remand.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that date from June 2008 to the present.

The Board finds that VBA has not satisfied its duty to assist the Veteran in developing his claim and that remand is unfortunately required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) or other appropriate entity and obtain the Veteran's complete Army personnel record for incorporation in the Veteran's VA claims folder.

2.  Following the foregoing, seek records from the appropriate entity pertaining to whether an Army mess hall in the area of Bad Kissengen, Germany, was found to have asbestos used in its construction during the period when the Veteran served overseas.  In that regard, the Veteran asserts that a mess hall was closed for several months in 1984 for asbestos removal.  Any such records obtained shall be included in the Veteran's VA claims folder.  If no records are obtained, the Veteran will be informed pursuant to 38 C.F.R. § 3.159(e) (2011).

3.  Request, directly from the SSA, complete copies of the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

4.  Obtain and associate with the record VA medical records pertaining to the Veteran that date from June 2008.  

5.  Following the foregoing and if records showing that a mess hall where the Veteran was assigned was contaminated with asbestos, schedule the Veteran for a VA examination.  The examiner should describe the nature and extent of residuals of colon cancer manifested by the Veteran.  In addition, the examiner should provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's colon cancer was related to exposure to asbestos in service.  The examiner's opinion may include reference to clinical and medical evidence to include reference to relevant medical literature.

The examiner should not invoke the phrase "without resort to mere speculation" without explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

6.  Ensure the above development has been properly completed and that the examination reports and opinions are complete and responsive, conduct any other development deemed warranted and then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


